UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6706


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

GBENGA BENSON OGUNDELE, a/k/a Benson Ogundele,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paul W. Grimm, District Judge. (8:15-cr-00277-PWG-1)


Submitted: October 21, 2021                                  Decided: November 8, 2021


Before NIEMEYER and KING, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Peter L. Goldman, SABOURA, GOLDMAN & COLOMBO, P.C., Alexandria, Virginia,
for Appellant. Jonathan F. Lenzner, Acting United States Attorney, Baltimore, Maryland,
Thomas P. Windom, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gbenga Benson Ogundele, a federal prisoner, appeals from the district court’s

memorandum opinion and order denying his motion for compassionate release pursuant to

18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act of 2018, Pub. L. No. 115-391,

§ 603(b)(1), 132 Stat. 5194, 5239. We review a district court’s denial of a compassionate

release motion for abuse of discretion. United States v. Kibble, 992 F.3d 326, 329 (4th Cir.

2021), cert. denied, No. 21-5624, 2021 WL 4733616 (U.S. Oct. 12, 2021). We have

reviewed the record and discern no abuse of discretion.         The district court denied

Ogundele’s motion after assessing the applicable 18 U.S.C. § 3553(a) factors and

sufficiently explained its reasons for the denial. See United States v. High, 997 F.3d 181,

188-91 (4th Cir. 2021) (discussing amount of explanation required for denial of

compassionate release motion). We therefore affirm the district court’s decision. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                               AFFIRMED




                                             2